Citation Nr: 1429070	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-40 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1958 to May 1959 and from July 1959 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO in Phoenix, Arizona.  A transcript of that hearing has been associated with the record.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Veteran's Virtual VA file reveals VA treatment records dated through April 2013, which were considered by the agency of original jurisdiction (AOJ) in the November 2013 supplemental statement of the case, and an April 2014 post-remand appellate brief.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In February 2013, the Board remanded the appeal for further development.  Unfortunately, the Board finds the record remains inadequate to render a decision and a remand is again necessary.  Therefore, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of a sexual assault during his military service.  In accordance with the February 2013 remand directives, the AOJ obtained a VA examination in September 2013 to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  Unfortunately, as will be explained herein, the VA examiner's medical opinion is inadequate to decide the claim.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, a remand is necessary in order to obtain an examination that is adequate for adjudication purposes.

At the time of the September 2013 VA examination, the examiner determined that the Veteran did not meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for PTSD or any other mental disorder.  The examiner stated that the Veteran exaggerated his symptoms and "based on the exaggeration of his report, it is not possible to ascertain, without speculation, the type or severity of symptoms the Veteran is currently experiencing.  Thus, no diagnosis is provided at this time."  She stated that alcohol and substance abuse had been major factors in his mental health at the time of the examination, but the Veteran did not meet the DSM-IV criteria for any mental disorder.  The examiner further found that the veracity of the Veteran's report of military sexual trauma was in question and, while he was diagnosed with a passive-aggressive reaction during service, there was no major neurosis or psychosis.  She also found that there was evidence that the Veteran did not have a psychosis within one year of his service discharge in January 1962.  In support of such opinions, the examiner considered the full record in detail as well as the results of psychiatric testing and examination. 

However, the Board finds that the examiner did not sufficiently address the evidence of record indicating that the Veteran has current diagnoses of major depressive disorder and PTSD.  For instance, VA mental health treatment notes dated in May 2009 show that the Veteran had a diagnosis of major depressive disorder.  Results from a June 2009 diagnostic interview reveal DSM-IV Axis I diagnoses of major depressive disorder and PTSD.  In addition, private treatment records from La Frontera Center, dated in May 2012, show a diagnosis of PTSD.

In view of the foregoing, the AOJ should schedule the Veteran for a new VA examination, conducted, if possible, by a psychologist or psychiatrist other than the September 2013 examiner, to determine the nature and etiology of any current acquired psychiatric disorder that has been present at any time since April 2, 2009 (the date the Veteran filed a petition to reopen his claim for service connection).  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  In this regard, if the examiner finds that the Veteran does not meet the diagnostic criteria for a psychiatric disorder at any time since April 2009, he or she should reconcile such a finding with the conflicting evidence of record showing that the Veteran has current diagnoses of PTSD and major depressive disorder during the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination by a VA psychiatrist or psychologist, conducted, if possible, by a different examiner than the September 2013 examiner, to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria at any time since April 2, 2009.  If the examiner finds that the Veteran does not meet the diagnostic criteria for a psychiatric disorder at any time since April 2009, he or she should reconcile such a finding with the conflicting evidence of record showing that the Veteran has current diagnoses of PTSD and major depressive disorder during the appeal period, to include May 2009 VA treatment notes showing a diagnosis of major depressive disorder; June 2009 VA treatment notes showing diagnoses of major depressive disorder and PTSD; and May 2012 treatment records from La Frontera Center showing a diagnosis of PTSD.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's passive aggressive personality, which was diagnosed during service, was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability and, if so, identify the additional disability. 

The examiner should also state whether the Veteran had a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in January 1962 and, if so, describe the manifestations.

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to include the Veteran's alleged sexual assault.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his in-service psychiatric complaints and treatment.

The examiner should consider (1) the Veteran's treatment for psychiatric symptoms which he testified was after his being sexually assaulted; (2) the Veteran's testimony of his purported behavior changes after the alleged assault (as described in his lay statement and testimony); (3) his testimony that he asked for a transfer after the assault; (4) the Veteran's continued post-service treatment for psychiatric symptoms; (5) the Veteran's post-service alcohol dependence, which he alleges was a coping mechanism; and (6) the diagnosis of PTSD rendered by private treating clinicians of the La Frontera Center.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



